DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-16 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A circuit board, comprising: wherein each of the plurality of first chips has a connection terminal set; the connection terminal set consists of a first connection terminal, a second connection terminal, and a third connection terminal; the second connection terminal and the third connection terminal are arranged on a side near the first power signal layer, and the first connection terminal is arranged on a side near the ground layer; wherein each of the plurality of second chips has a connection terminal set; the connection terminal set consists of a first connection terminal, a second connection terminal, and a third connection terminal; the second connection terminal and the third connection terminal are arranged on a side near the first power signal layer, and the first connection terminal is arranged on a side near the ground layer; the first connection terminal of one of the plurality of first chips is coupled to the second connection terminal of one of the plurality of second chips at a corresponding position; the second connection terminal of one of 
connection terminal set consists of a first connection terminal, a second connection terminal, and a third connection terminal; the second connection terminal and the third connection terminal are arranged on a side near the first power signal layer, and the first connection terminal is arranged on a side near the ground layer; 7 Appl. No. 17/134,488 Response to Non-Final Office Action dated August 09, 2021 Attorney Docket No.: PAUS2016667the first connection terminal of one of the plurality of first chips is coupled to the second connection terminal of one of the plurality of second chips at a corresponding position; the second connection terminal of one of the plurality of first chips is coupled to the first power signal layer; the first connection terminal of one of the plurality of second chips is connected to the ground layer.” as recited claim 12.
            Claims 2-11 and 13-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848